 Exhibit 10.4

mobileiron_logo [mobl20150930ex10448bc0b001.jpg]

 

 

September 14, 2015

 

Damian Artt

 

Dear Damian, 

 

On behalf of Mobile Iron, Inc. (the “Company”), I am pleased to offer you the
full-time position of Senior Vice President of World Wide Sales.  Speaking for
myself, as well as the other members of the Company’s management team, we are
all very impressed with your credentials and we look forward to your future
success in this position.

 

The terms of your new full-time position with the Company are as set forth
below:

 

1.         Position.

 

(a)  Your position will be Senior Vice President of World Wide Sales working out
of the Company’s headquarters office.

 

(b)  You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

2.         Start Date.  Subject to fulfillment of any conditions imposed by this
letter agreement, you will commence this new position with the Company per your
start date indicated below.

 

3.         Proof of Right to Work.  For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States.  Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

 





--------------------------------------------------------------------------------

 



4.         Compensation.  You will be eligible to earn On-Target Earnings on an
annualized basis in the amount of $660,000 which includes a base salary of
$330,000 and an incentive bonus of $330,000 (which is equal to 100% of your base
salary). You will be paid at the rate of $27,500 per month (which is equivalent
to $330,000 on an annualized basis), less payroll deductions and withholdings,
payable pursuant to the Company’s regular payroll practices. The incentive bonus
will be based upon written objectives and financial targets that will be agreed
upon between you and the Chief Executive Officer.

 

5.         Stock Option and RSU Grant.  In connection with the commencement of
your employment and subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 150,000 shares (“Option Shares”) of
Common Stock of the Company and granted 150,000 MobileIron restricted stock
units (“MobileIron RSU’s”). The Option Shares will have an exercise price equal
to the fair market value on the date of the grant.  The Option Shares will vest
at the rate of 25% of the shares on the twelve (12) month anniversary of your
Vesting Commencement Date (as defined in your Stock Option Agreement, which date
will be your Start Date, as defined above) and the remaining Option Shares will
vest monthly thereafter at the rate of 1/48 of the total number of the Option
Shares per month, until either your Option Shares are fully vested or your
employment ends, whichever occurs first.  The MobileIron RSUs will vest ratably
over four years as follows:  (i) 25% of the total number of MobileIron RSUs will
vest on the Quarterly Vesting Date (see below) that is in the same calendar
quarter as the one year anniversary of your employment start date, and (ii) the
remaining MobileIron RSUs will vest ratably with 6.25% of the total RSUs vesting
on each subsequent Quarterly Vesting Date, until the MobileIron RSUs are totally
vested, subject to your continued employment on each such Quarterly Vesting
Date.  The Quarterly Vesting Dates are February 20, May 20, August 20, and
November 20 of each year.  The Option Shares and MobileIron RSU’s will be
subject to the terms of the Company’s 2014 Equity Incentive Plan and the
MobileIron RSU Award Agreement, as applicable, between you and the Company.

 

6.         Benefits.

 

(a)       Insurance Benefits.  The Company will provide you with the opportunity
to participate in the standard benefits plans currently available to other
Company employees, subject to any eligibility requirements imposed by such
plans. 

 

(b)       Vacation; Sick Leave.   You will be entitled to paid time off
according to the Company’s standard policies.

 

7.         Confidential Information and Invention Assignment Agreement/ Employee
Handbook.   Your acceptance of this offer and commencement of employment with
the Company is contingent upon your execution, and delivery to an officer of the
Company, of the Company’s Confidential Information and Invention Assignment
Agreement, a copy of which is enclosed for your review and execution (the
“Confidentiality Agreement”), prior to or on your Start Date.  As a Company
employee, you will be expected to abide by Company rules and policies, and
acknowledge in writing that you have read the Company’s Employee Handbook. 

 

8.         At-Will Employment.  Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause or advance
notice. 

 





--------------------------------------------------------------------------------

 



9.         No Conflicting Obligations.   You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies.  You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise.  The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.  Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

10.       Background check. This offer is contingent upon a background check
clearance.

 

11.       Entire Agreement.  This letter, together with the Confidentiality
Agreement, sets forth the entire agreement and understanding between you and the
Company with respect to your employment and supersedes all prior agreements and
promises made to you by anyone, whether oral or written.  This letter (and your
employment at will status) may not be modified or amended except by a written
agreement, signed by an officer of the Company, although the Company reserves
the right to modify unilaterally your work location, compensation, benefits, job
title and duties, and reporting relationships.  This letter will be governed by
the laws of the State of California without regard to its conflict of laws
provision.

 

We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.  This offer will
terminate if not accepted by you on or before September 15, 2015.

 

Very Truly Yours,

 







--------------------------------------------------------------------------------

 



 

MobileIron, Inc.

 

 

 

/s/ Bob Tinker

 

Signature

 

 

 

Bob Tinker – Chief Executive Officer

 

Printed Name and Title

 

 

 

September 14, 2015

 

Date

 

 

 

ACCEPTED AND AGREED:

 

/s/ Damian Artt

 

Employee Signature

 

 

 

September 14, 2015

 

Date

 

 

 

October 1, 2015

 

Start Date

 

 



--------------------------------------------------------------------------------